Title: From George Washington to Moses Hazen, 21 October 1780
From: Washington, George
To: Hazen, Moses


                  
                     Sir 
                     Head Quarters Prekaness 21st October
                     1780
                  
                  Inclosed is a petition which was presented to me when I was
                     lately at Harford. Be pleased to inform me what you know of the circumstances
                     and whether the persons had been exchanged as prisoner’s of War, or whether they
                     were returning upon the same terms as those granted to the Canadians taken at
                     Saratoga, which were parole not to serve during the War. You will let me have
                     the petition again. I am &c.
                  
                     
               